      Case 1:20-cv-05029-LTS-RWL Document 11
                                          10 Filed 07/31/20
                                                   07/30/20 Page 1 of 1




July 30, 2020



                                                                       7/31/2020
VIA ECF


Hon. Laura Taylor Swain
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl St. New York, NY 10007-1312

       RE: Mountech IP LLC v. Samsung Electronics America, Inc., No. 20-CV-5029-LTS-
RWL

Dear Judge Swain,

        The undersigned is counsel for Mountech IP LLC (“Plaintiff”) in the above referenced
matter. We submit this letter jointly for Plaintiff and Defendant Samsung Electronics Inc.
(“Defendant”). Defendant seeks an extension of time for Defendant to answer or otherwise
respond to the Complaint (ECF No. 1), and submits this application for extension under LCR
7.1(d) and Rule 1.f of Your Honor’s Individual Practices. Plaintiff consents to this extension.

         The current deadline for Defendant to answer or otherwise respond to the Complaint is
August 3, 2020. There have been no previous requests for an extension to file and serve a
response to the Complaint. Counsel for Plaintiff has conferred with Counsel for Defendant, and
all parties have agreed to this extension. Accordingly, I respectfully ask the Court to grant this
request to extend Defendant’s deadline to file and serve its answer or otherwise respond to the
Complaint to October 2, 2020.

                              Respectfully Submitted,

                              /s/ Nicholas Loaknauth
                              Nicholas Loaknauth (SDNY Bar No. NL0880)

CC: Clerk of Court (Fax)
    Counsel of Record (Email)



                                               7/31/2020
